DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-15 are objected to because of the following informalities:  please change “Claim” to “claim”, claim does not need to be capitalized.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0115435 A1-Otani et al.
Claim 1: A cell culture container which comprises having at least one opened minute space with a volume of 20 uL or less at a surface of the container,”: Otani et al. disclose the cell culture vessel of the present invention may be any vessels with an optional shape which can be used in this field of the art and may be mentioned, for 
“and provided with a coating film containing a copolymer having a recurring unit which contains a group represented by the following formula (a) and a recurring unit which contains a group represented by the following formula (b):

    PNG
    media_image1.png
    355
    635
    media_image1.png
    Greyscale

wherein Ua1, Ua2, Ub1, Ub2, and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms, and An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion, onto at least a part of the surface portion of the container constituting the minute space.”:  Otani et al. disclose the cell culture vessel of the 
    PNG
    media_image2.png
    228
    373
    media_image2.png
    Greyscale

further, Otani et al. disclose wherein Ua1, Ua2, Ub1, Ub2and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms.  An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion, Para. [045], lines 1-5).

Claim 2: “wherein the copolymer further has a recurring unit which contains a group represented by the following formula (c): 

    PNG
    media_image3.png
    70
    268
    media_image3.png
    Greyscale

wherein Rc represents a linear or branched alkyl group having 1 to 18 carbon atoms, a cyclic hydrocarbon group having 3 to 10 carbon atoms, an aryl group having 6 c group an represent a linear or branched alkyl group having 3 to 10 carbon atoms (Para. [0045], lines 2-3).  Further, Otani et al. disclose the copolymer according to the present invention is not particularly limited so long as it is a copolymer which contains a recurring unit containing an organic group of the above-mentioned formula (a) and a recurring unit containing an organic group of the above-mentioned formula (b). The copolymer is desirably a material obtained by subjecting a monomer containing an organic group of the above-mentioned formula (a) and a monomer containing an organic (Para. [0046], lines 1-8).  

Claim 3: “wherein a difference between the maximum film thickness and the minimum film thickness of the coating film is 1,000 Å or less.”:  Otani et al. disclose a film thickness of the coating film of the present invention is preferably 10 to 1,000 Å (Para. [0105], lines 7-9).

Claim 4: “which is for the manufacture of cell aggregates.”:  Otani et al. disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (Para. [0001], lines 1-3).

Claim 6: “A method for manufacturing a cell culture container which comprises a step of bringing a coating agent into contact with a surface of a cell culture container having at least one opened minute space which has a volume of 20 uL or less,”:  Otani et al. disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (which is also called as sphere) using the same.  In particular, the present invention relates to a cell culture vessel which comprises a copolymer having a function of inhibiting adhesion of biological substances, in particular, cells, being coated on a surface thereof, and a method for manufacturing the same (Para. [0001], lines 1-8).  Further, Otani et al. disclose the cell culture vessel of the present invention may be any vessels with an optional shape which can be used in this field of the art and may be mentioned, for example, a culture dish, a flask, a plastic bag, a Teflon (Registered Trademark) bag, a dish, a petri dish, a dish for tissue culture, a multi dish, a microplate, a microwell plate, a multiplate, a multi-well plate, a chamber slide, a cell culture flask, a spinner flask, a tube, a tray, a culture bag, a roller bottle, etc., which are generally used in culturing cell (Para. [0041], lines 3-10).   Additionally, Otani et al. disclose the different types of cell culture containers, therefore, a cell culture vessel (e.g. microplate plate) can comprises at least one opened minute space with a volume of 20 uL or less as a surface of the plate.  
“to form a coating film having a difference between the maximum film thickness and the minimum film thickness of 1,000 Å or less onto at least a part of the surface portion of the container constituting the minute space,”:  
“wherein the coating agent contains a copolymer having a recurring unit which contains a group represented by the following formula (a) and a recurring unit which contains a group represented by the following formula (b):  

    PNG
    media_image1.png
    355
    635
    media_image1.png
    Greyscale

wherein herein Ua1, Ua2, Ub1, Ub2, and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms, and An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion.”:  Otani et al. disclose the cell culture vessel of the present invention comprises a specific copolymer being coated onto at least a part of a surface of the vessel. The copolymer according to the present invention is a copolymer which contains a recurring unit containing an organic group of the following formula (a) and a recurring unit containing an organic group 
    PNG
    media_image2.png
    228
    373
    media_image2.png
    Greyscale


further, Otani et al. disclose wherein Ua1, Ua2, Ub1, Ub2and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms.  An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion, Para. [045], lines 1-5).

Claim 7: “wherein the copolymer further has a recurring unit which contains a group represented by the following formula (c): 

    PNG
    media_image3.png
    70
    268
    media_image3.png
    Greyscale

wherein Rc represents a linear or branched alkyl group having 1 to 18 carbon atoms, a cyclic hydrocarbon group having 3 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, an aralkyl group having 7 to 15 carbon atoms or an aryloxyalkyl group having 7 to 15 carbon atoms, where the above-mentioned aryl portion may be substituted by a linear or branched alkyl group having 1 to 5 carbon atoms which may be substituted c group an represent a linear or branched alkyl group having 3 to 10 carbon atoms (Para. [0045], lines 2-3).  Further, Otani et al. disclose the copolymer according to the present invention is not particularly limited so long as it is a copolymer which contains a recurring unit containing an organic group of the above-mentioned formula (a) and a recurring unit containing an organic group of the above-mentioned formula (b). The copolymer is desirably a material obtained by subjecting a monomer containing an organic group of the above-mentioned formula (a) and a monomer containing an organic (Para. [0046], lines 1-8).  Further, Otani et al. disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (which is also called as sphere) using the same (Para. [0001], lines 1-3).

Claim 9: “wherein a material thereof is glass, a metal containing compound, a semi-metal containing compound or a resin.”:  Otani et al. disclose a resin may be typically used as a material of the vessel (Para. [0042], lines 1-2).

Claim 12: “wherein a difference between the maximum film thickness and the minimum film thickness of the coating film is 1,000 Å or less.”:  Otani et al. disclose a film thickness of the coating film of the present invention is preferably 10 to 1,000 Å (Para. [0105], lines 7-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5, 8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0115435 A1-Otani et al., and further in view of US 2016/0032238 A1-Lawin et al.
Regarding claim 5, Otani et al. teaches the invention discussed above in claim 1.  Further, Otani et al. teaches a cell culture container comprising a coating film, also discussed in claim 1.  However, Otani et al. does not explicitly teach wherein a water contact angle of a surface of the coating film in an air is 0 to 120º, or a bubble contact angle in water is 80 to 180º.
For claim 5, Lawin et al. teaches inventive concepts relating to hydrophobic conical devices, and when employed with or as cell culture container (s) such as plates (Para. [0002], lines 1-3) and a method for producing and these devices (Para. [0002], lines 5-6), and Lawin et al. teaches a conical cell culture device fabricated from any polymer, having a water contact angle of greater than or equal to 70 degrees, Para. [0061], lines 1-5), which reads on the instant claim limitation of wherein a water contact angle of a surface of the coating film in an air is 0 to 120º, or a bubble contact angle in water is 80 to 180º.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Otani et al. to include a water contact angle of a surface of the coating film in an air is 0 to 120º, or a bubble contact angle in water is 80 to 180º as taught by Lawin et al., because Lawin et al. teaches 

Regarding claim 8, Otani et al. teaches the invention discussed above in claim 1.  Further, Otani et al. teaches a cell culture container also discussed above.  However, Otani et al. does not explicitly teach wherein transmittance in a visible light region is 90% or more.
For claim 8, Lawin et al. teaches a light transparent multi-well cell culture container (Para. [0089], lines 5-6), which does allow for transmittance of light, and which reads on the instant claim limitation of wherein transmittance in a visible light region is 90% or more.
The reference of Otani et al. discloses the claimed invention of a cell culture container, except for wherein transmittance in a visible light region is 90% or more.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell culture container of Otani et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Otani et al. to include wherein transmittance in a visible light region is 90% or more 

Regarding claim 10, Otani et al. teaches the invention discussed above in claim 5.  Further, Otani et al. teaches a cell culture container also discussed above.  However, Otani et al. does not explicitly teach wherein transmittance in a visible light region is 90% or more.
For claim 10, Lawin et al. teaches a light transparent multi-well cell culture container (Para. [0089], lines 5-6), which does allow for transmittance of light, and which reads on the instant claim limitation of wherein transmittance in a visible light region is 90% or more.
The reference of Otani et al. discloses the claimed invention of a cell culture container, except for wherein transmittance in a visible light region is 90% or more.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell culture container of Otani et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Otani et al. to include wherein transmittance in a visible light region is 90% or more as taught by Lawin et al., because Lawin et al. teaches a cell culture disposed within the 

Claim 11: “wherein a material thereof is glass, a metal containing compound, a semi-metal containing compound or a resin.”:  Otani et al. disclose a resin may be typically used as a material of the vessel (Para. [0042], lines 1-2).

Regarding claim 13, Otani et al. teaches the invention discussed above in claim 12.  Further, Otani et al. teaches a cell culture container comprising a coating film, also discussed above.  However, Otani et al. does not explicitly teach wherein a water contact angle of a surface of the coating film in an air is 0 to 120º, or a bubble contact angle in water is 80 to 180º.
For claim 13, Lawin et al. teaches inventive concepts relating to hydrophobic conical devices, and when employed with or as cell culture container (s) such as plates (Para. [0002], lines 1-3) and a method for producing and these devices (Para. [0002], lines 5-6), and Lawin et al. teaches a conical cell culture device fabricated from any polymer, having a water contact angle of greater than or equal to 70 degrees, Para. [0061], lines 1-5), which reads on the instant claim limitation of wherein a water contact angle of a surface of the coating film in an air is 0 to 120º, or a bubble contact angle in water is 80 to 180º.


Regarding claim 14, Otani et al. teaches the invention discussed above in claim 13.  Further, Otani et al. teaches a cell culture container also discussed above.  However, Otani et al. does not explicitly teach wherein transmittance in a visible light region is 90% or more.
For claim 14, Lawin et al. teaches a light transparent multi-well cell culture container (Para. [0089], lines 5-6), which does allow for transmittance of light, and which reads on the instant claim limitation of wherein transmittance in a visible light region is 90% or more.
The reference of Otani et al. discloses the claimed invention of a cell culture container, except for wherein transmittance in a visible light region is 90% or more.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell culture container of Otani et al., since it has been held 

 Claim 15: “wherein a material thereof is glass, a metal containing compound, a semi-metal containing compound or a resin.”:  Otani et al. disclose a resin may be typically used as a material of the vessel (Para. [0042], lines 1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799